Case 4:17-cv-13292-LVP-EAS ECF No. 124-5 filed 03/10/20   PageID.2988   Page 1 of 5




                                 Exhibit 4
000-012 (LM2) 06/30/2018                                                                                                                      https://olms.dol-esa.gov/query/orgReport.do
          Case   4:17-cv-13292-LVP-EAS                                   ECF No. 124-5 filed 03/10/20                                       PageID.2989         Page 2 of 5

                                                                                            www.dol.gov/olms | Telephone: 1-866-401-1109 | TTY:1-877-4-889-5627 | Email: olms-public@dol.gov




           Office of Labor-Management Standards - OLMS
           February 10, 2020    DOL Home > OLMS > Public Disclosure Home > Search Criteria > Report


                                                                                                                                                                Printable View

                                                                    FORM LM-2 LABOR ORGANIZATION ANNUAL
                                U.S. Department of Labor                          REPORT                                                                  Form Approved
                               Office of Labor-Management                                                                                       Office of Management and Budget
                                         Standards                                                                                                        No. 1245-0003
                                                                 MUST BE USED BY LABOR ORGANIZATIONS WITH $250,000 OR MORE IN
                                  Washington, DC 20210                                                                                                 Expires: 07-31-2019
                                                                 TOTAL ANNUAL RECEIPTS AND LABOR ORGANIZATIONS IN TRUSTEESHIP



                         This report is mandatory under P.L. 86-257, as amended. Failure to comply may result in criminal prosecution, fines, or civil penalties as provided by
                         29 U.S.C. 439 or 440.

                                                         READ THE INSTRUCTIONS CAREFULLY BEFORE PREPARING THIS REPORT.

                                                             2. PERIOD COVERED                  3. (a) AMENDED - Is this an amended report:                                  No
                          For Official Use    1. FILE NUMBER
                                                             From      07/01/2017                  (b) HARDSHIP - Filed under the hardship procedures:                       No
                               Only                000-012
                                                             Through   06/30/2018                  (c) TERMINAL - This is a terminal report:                                 No


                         4. AFFILIATION OR ORGANIZATION NAME                                         8. MAILING ADDRESS (Type or print in capital letters)
                         TEACHERS AFL-CIO                                                            First Name                   Last Name
                         5. DESIGNATION (Local, Lodge, etc.)             6. DESIGNATION NBR          LORRETTA                     JOHNSON
                         NATIONAL HEADQUARTERS                                                       P.O Box - Building and Room Number
                         7. UNIT NAME (if any)
                                                                                                     Number and Street
                                                                                                     555 NEW JERSEY AVE NW
                                                                                                     City
                                                                                                     WASHINGTON
                         9. Are your organization's records kept at its mailing address?      Yes
                                                                                                     State                                ZIP Code + 4
                                                                                                     DC                                   20001


                         Each of the undersigned, duly authorized officers of the above labor organization, declares, under penalty of perjury and other applicable penalties of
                         law, that all of the information submitted in this report (including information contained in any accompanying documents) has been examined by the
                         signatory and is, to the best of the undersigned individual's knowledge and belief, true, correct and complete (See Section V on penalties in the
                         instructions.)
                         70. SIGNED: Rhonda Weingarten                   PRESIDENT 71. SIGNED: Lorretta Johnson                    TREASURER
                         Date: Sep 28, 2018 Telephone Number: 202-879-4440         Date: Sep 28, 2018 Telephone Number: 202-879-4400

                         Form LM-2 (Revised 2010)




                                                                                                    1
1 of 218
000-012 (LM2) 06/30/2018                                                                                                       https://olms.dol-esa.gov/query/orgReport.do
          Case   4:17-cv-13292-LVP-EAS                          ECF No. 124-5 filed 03/10/20                                 PageID.2990         Page 3 of 5

                                                                            (D)              (E)                 (F)              (G)                  (H)
                                                                        Gross Salary     Allowances        Disbursements Other Disbursements          TOTAL
                         (A)             (B)              (C)
                                                                       Disbursements     Disbursed           for Official   not reported in
                        Name            Title         Other Payer
                                                                        (before any                           Business      (D) through (F)
                                                                        deductions)
                 A MROWKA , MARCUS P
                 B ASST TO PRES FOR STR COMM                                $199,890              $6,150           $6,140                  $0          $212,180
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18            Schedule 19
                 I                              0 % Political Activities    0%                        0%                      100 %                        0%
                   Representational Activities                                   Contributions               General Overhead       Administration
                                                     and Lobbying
                 A MUIR , EDWARD
                 B MANAGER                                                  $163,727              $2,555            $665                   $0          $166,947
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             100 % Political Activities   0%                        0%                        0%                         0%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A MURPHY , TEAR J
                 B MANAGER                                                  $158,991              $3,180            $404                   $0          $162,575
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18           Schedule 19
                 I                              0 % Political Activities    0%                        0%                      94 %                         6%
                   Representational Activities                                   Contributions               General Overhead      Administration
                                                     and Lobbying
                 A MURRAY , BRADFORD C
                 B MANAGER                                                  $153,043              $3,240            $832                   $0           $157,115
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             100 % Political Activities   0%                        0%                        0%                         0%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A MYERS , MELANIE L
                 B ASSOCIATE DIRECTOR                                       $127,901              $8,205         $14,120                   $0          $150,226
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             100 % Political Activities   0%                        0%                        0%                         0%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A MYERS , VIRGINIA D
                 B ASST DIRECTOR                                            $116,098              $4,400           $1,048                  $0          $121,546
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             100 % Political Activities   0%                        0%                        0%                         0%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A NEDROW , DARRIN L
                 B DIR OF HEALTHCARE ORGANIZ                                $166,390             $16,090         $46,427                   $0          $228,907
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             96 % Political Activities    0%                        0%                        0%                         4%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A NELSON , F HOWARD
                 B SR. ASSOCIATE DIRECTOR                                   $150,938              $5,140           $5,588                  $0          $161,666
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             86 % Political Activities    0%                        0%                        9%                         5%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A NEWKIRK , MARSNITA C
                 B ADMINISTRATIVE ASSISTANT                                  $81,308                  $0             $85                   $0           $81,393
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             97 % Political Activities    2%                        0%                        0%                         1%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A NICK , ALICIA M
                 B ADMINISTRATIVE ASSISTANT                                  $80,455                  $0             $97                   $0           $80,552
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18           Schedule 19
                 I                             31 % Political Activities    0%                        0%                      68 %                         1%
                   Representational Activities                                   Contributions               General Overhead      Administration
                                                     and Lobbying
                 A O'BRIEN , RICHARD
                 B NATL REPRESENTATIVE II                                    $96,564             $16,345         $28,813                   $0          $141,722
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             93 % Political Activities    0%                        0%                        0%                         7%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A OGBUEHI , SONNY
                 B NATL REPRESENTATIVE III                                  $107,439             $23,020         $43,931                   $0          $174,390
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             94 % Political Activities    0%                        0%                        0%                         6%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A OKE , JASMINE D
                 B ASST DIRECTOR                                            $103,646              $4,755           $1,874                  $0           $110,275
                 C NONE
                                                     Schedule 16
                   Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                             88 % Political Activities    0%                        0%                        5%                         7%
                   Representational Activities                                   Contributions               General Overhead        Administration
                                                     and Lobbying
                 A OLSHEFSKI , PATRICIA
                 B SR ASST TO SECR-TREAS                                    $203,734              $5,517          $11,265                  $0          $220,516
                 C NONE



                                                                                       2
36 of 218
000-012 (LM2) 06/30/2018                                                                                                         https://olms.dol-esa.gov/query/orgReport.do
          Case   4:17-cv-13292-LVP-EAS                           ECF No. 124-5 filed 03/10/20                                  PageID.2991         Page 4 of 5

                                                                              (D)              (E)                 (F)              (G)                  (H)
                                                                          Gross Salary     Allowances        Disbursements Other Disbursements          TOTAL
                          (A)              (B)              (C)
                                                                         Disbursements     Disbursed           for Official   not reported in
                         Name             Title         Other Payer
                                                                          (before any                           Business      (D) through (F)
                                                                          deductions)
                 A STEWART , CHRISTINA E
                 B MEMBERSHIP ASSISTANT                                        $95,345              $2,470           $1,501                  $0           $99,316
                 C NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18           Schedule 19
                 I                               21 % Political Activities    0%                        0%                      74 %                        5%
                     Representational Activities                                   Contributions               General Overhead      Administration
                                                       and Lobbying
                 A   STOCKHAUSEN , MEGAN B
                 B   ASST DIRECTOR                                            $107,403              $6,215           $6,753                  $0          $120,371
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               87 % Political Activities    0%                        0%                        5%                        8%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   STONE , JUSTIN A
                 B   ASSOCIATE DIRECTOR                                       $136,884              $4,300           $1,443                  $0          $142,627
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               99 % Political Activities    0%                        0%                        0%                        1%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   STROM , DAVID J
                 B   GENERAL COUNSEL                                          $203,734              $3,465           $3,266                  $0          $210,465
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                                0 % Political Activities    0%                        0%                        3%                        97 %
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   STYLIANOU , DAVID J
                 B   NATL REPRESENTATIVE III                                  $118,418             $11,195         $18,162                   $0          $147,775
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               86 % Political Activities    0%                        0%                        2%                        12 %
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   SULLIVAN , SHANNON L
                 B   NATL REPRESENTATIVE II                                    $96,564             $16,795         $30,144                   $0          $143,503
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               100 % Political Activities   0%                        0%                        0%                        0%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   SUMNER , LINDSAY
                 B   ASSOCIATE                                                 $73,946              $4,930           $2,639                  $0           $81,515
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               100 % Political Activities   0%                        0%                        0%                        0%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   SUN , JUNYI
                 B   ASST DIRECTOR                                             $61,899              $1,557               $0                  $0           $63,456
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18            Schedule 19
                 I                                0 % Political Activities    0%                        0%                      100 %                       0%
                     Representational Activities                                   Contributions               General Overhead       Administration
                                                       and Lobbying
                 A   SUTTON , EVAN R
                 B   ASST TO PRES-COMMUNICATIO                                $249,862              $5,530           $5,732                  $0          $261,124
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18           Schedule 19
                 I                                0 % Political Activities    0%                        0%                      99 %                        1%
                     Representational Activities                                   Contributions               General Overhead      Administration
                                                       and Lobbying
                 A   SWANN , RUTH H
                 B   ADMINISTRATIVE ASSISTANT                                  $91,496               $260             $182                   $0           $91,938
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                                1 % Political Activities    0%                        90 %                      7%                        2%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   TAMMELLEO , SARAH
                 B   ASST TO PRESIDENT                                         $71,514              $1,708            $956                   $0           $74,178
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18             Schedule 19
                 I                               100 % Political Activities   0%                        0%                        0%                        0%
                     Representational Activities                                   Contributions               General Overhead        Administration
                                                       and Lobbying
                 A   TANNO , DEBORAH
                 B   ASST DIRECTOR                                            $120,352              $3,890             $25                   $0          $124,267
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18            Schedule 19
                 I                                0 % Political Activities    0%                        0%                      100 %                       0%
                     Representational Activities                                   Contributions               General Overhead       Administration
                                                       and Lobbying
                 A   TARRANT , NEIL A
                 B   SR. ASSOCIATE                                             $91,507              $5,470           $5,381                  $0          $102,358
                 C   NONE
                                                       Schedule 16
                     Schedule 15                                                   Schedule 17                 Schedule 18            Schedule 19
                 I                                0 % Political Activities    0%                        0%                      100 %                       0%
                     Representational Activities                                   Contributions               General Overhead       Administration
                                                       and Lobbying
                 A   TEARE , CHERYL A
                 B   ASST TO PRESIDENT                                        $176,157              $5,805           $7,038                  $0          $189,000
                 C   NONE



                                                                                         3
42 of 218
000-012 (LM2) 06/30/2018                                                                                           https://olms.dol-esa.gov/query/orgReport.do
          Case   4:17-cv-13292-LVP-EAS                ECF No. 124-5 filed 03/10/20                               PageID.2992         Page 5 of 5

                 SPRING HILL                                             Purpose                              Date           Amount
                 FL                                                         (C)                                (D)            (E)
                 34609                              PROFESSIONAL MANAGEMENT CONSULTANT                     10/02/2017                 $25,130
                         Type or Classification     PROFESSIONAL MANAGEMENT CONSULTANT                     08/21/2017                 $38,812
                                  (B)               Total Itemized Transactions with this Payee/Payer                                 $63,942
                 PROFESSIONAL SERVICES              Total Non-Itemized Transactions with this Payee/Payer                               $218
                                                    Total of All Transactions with this Payee/Payer for This Schedule                 $64,160
                          Name and Address
                                  (A)
                 BRIGHT KEY, INC.
                                                                         Purpose                              Date           Amount
                 9050 JUNCTION DRIVE STE A                                  (C)                                (D)            (E)
                 ANNAPOLIS JUNCTION                 Total Itemized Transactions with this Payee/Payer
                 MD                                 Total Non-Itemized Transactions with this Payee/Payer                              $7,416
                 20701                              Total of All Transactions with this Payee/Payer for This Schedule                  $7,416
                         Type or Classification
                                  (B)
                 OFFICE SERVICES ORGANIZATION
                          Name and Address
                                  (A)
                 BUCHANAN, ELIZABETH A.                                  Purpose                              Date           Amount
                                                                            (C)                                (D)            (E)
                 909 ELDER ST. NW                   CONSULTING SERVICES                                    05/04/2018                  $8,500
                 WASHINGTON                         CONSULTING SERVICES                                    02/14/2018                 $17,000
                 DC                                 Total Itemized Transactions with this Payee/Payer                                 $25,500
                 20012                              Total Non-Itemized Transactions with this Payee/Payer                                  $0
                         Type or Classification     Total of All Transactions with this Payee/Payer for This Schedule                 $25,500
                                  (B)
                 PROFESSIONAL SERVICES
                          Name and Address
                                  (A)
                 BVP TENANT, LLC (HILTON)
                                                                         Purpose                              Date           Amount
                 1900 E. BUENA VISTA DRIVE                                  (C)                                (D)            (E)
                 LAKE BUENA VISTA                   Total Itemized Transactions with this Payee/Payer
                 FL                                 Total Non-Itemized Transactions with this Payee/Payer                              $7,156
                 32830                              Total of All Transactions with this Payee/Payer for This Schedule                  $7,156
                           Type or Classification
                                    (B)
                 MEETING - CONF/HOTEL
                            Name and Address                             Purpose                              Date           Amount
                                    (A)                                     (C)                                (D)            (E)
                 CAMINO PUBLIC RELATIONS, LLC       PROFESSIONAL COMMUNICATIONS
                                                                                                           09/29/2017                 $10,000
                                                    CONSULTANT
                 134 W. 18TH STREET                 PROFESSIONAL COMMUNICATIONS
                                                                                                           05/18/2018                 $18,172
                 NEW YORK                           CONSULTANT
                 NY                                 PROFESSIONAL COMMUNICATIONS
                 10011                                                                                     06/27/2018                 $23,036
                                                    CONSULTANT
                          Type or Classification    PROFESSIONAL COMMUNICATIONS
                                   (B)                                                                     11/01/2017                 $27,837
                                                    CONSULTANT
                 PROFESSIONAL SERVICES              Total Itemized Transactions with this Payee/Payer                                 $79,045
                                                    Total Non-Itemized Transactions with this Payee/Payer                                  $0
                                                    Total of All Transactions with this Payee/Payer for This Schedule                 $79,045
                         Name and Address
                               (A)
                 CHARLES STOPAK PRODUCTIONS,                             Purpose                              Date           Amount
                 INC.                                                       (C)                                (D)            (E)
                                                    PROFESSIONAL MEDIA AND TECHNOLOGY
                 715 HORTON DRIVE                                                                          06/25/2018             $748,603
                                                    CONSULTANTS
                 SILVER SPRING
                                                    Total Itemized Transactions with this Payee/Payer                             $748,603
                 MD
                 20902                              Total Non-Itemized Transactions with this Payee/Payer                               $0
                          Type or Classification    Total of All Transactions with this Payee/Payer for This Schedule             $748,603
                                   (B)
                 PROFESSIONAL SERVICES
                           Name and Address
                                   (A)
                 COLUMBUS DISPATCH THIS WEEK                             Purpose                              Date           Amount
                                                                            (C)                                (D)            (E)
                 62 E. BROAD ST.
                                                    COMMUNICATIONS EXPENSE                                 03/09/2018                  $9,828
                 COLUMBUS
                                                    Total Itemized Transactions with this Payee/Payer                                  $9,828
                 OH
                 43215                              Total Non-Itemized Transactions with this Payee/Payer                                  $0
                          Type or Classification    Total of All Transactions with this Payee/Payer for This Schedule                  $9,828
                                   (B)
                 PUBLICATION
                           Name and Address
                                   (A)
                                                                         Purpose                              Date           Amount
                 CONDUENT INC.
                                                                            (C)                                (D)            (E)
                 P.O. BOX 202617
                                                    CONSULTING SERVICES                                    10/18/2017                 $31,000
                                                    Total Itemized Transactions with this Payee/Payer                                 $31,000
                 DALLAS
                 TX                                 Total Non-Itemized Transactions with this Payee/Payer                                  $0
                 75320                              Total of All Transactions with this Payee/Payer for This Schedule                 $31,000




                                                                             4
201 of 218
